By the court:
Now, on this 28th of April, 1884, the court overrules the claimant’s motion for leave to withdraw his petition and for dismissal of the case, and orders that the facts be reported to the Committee on Military Affairs of the House of Bepresentatives (by whom the claim was transmitted to this court), as required by the act of March 3,1883, chapter 116, section 1.*

 For a similar case see that of Davis v. The United States (10 C. Cls. R., 285). The claim there sued upon had been reported favorably by the Committee on Revolutionary Claims of the House of Representatives of two Congresses, and a bill for its payment had been passed by the House, but was not reached in the Senate and so never became a law. After suit was brought in this court it was discovered, through investigations «made by the Attorney-General’s assistants, that the claim had long previously been paid, and a receipt to that effect was produced in court.
A committee of Congress could not well have ascertained the fact of payment, as no fraud was suspected and none, indeed, was intended.